Cite as 2017 Ark. App. 454


                  ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                          CV-17-202
                                        No.



GABRIELLE POTTERTON                                 Opinion Delivered: September 20, 2017
                                APPELLANT
                               APPEAL FROM THE
V.                             WASHINGTON COUNTY
                               CIRCUIT COURT
ARKANSAS DEPARTMENT OF HUMAN [NO. 72JV-16-796]
SERVICES AND MINOR CHILD
                     APPELLEES
                               HONORABLE STACEY
                               ZIMMERMAN, JUDGE

                                                    AFFIRMED

                             RITA W. GRUBER, Chief Judge

        Gabrielle Potterton appeals from the Washington County Circuit Court’s

 adjudication and disposition order entered on December 27, 2016, in this dependency-

 neglect case. She does not challenge the court’s finding of dependency-neglect. Her sole

 point on appeal is that the circuit court’s sua sponte finding of aggravated circumstances

 violated her right to due process. We hold that appellant did not preserve this issue for

 appeal, and we affirm the circuit court’s order.

        The Arkansas Department of Human Services (DHS) placed a seventy-two-hour

 hold on B.N. (born on May 25, 2016) on October 12, 2016, after the child was taken to

 Arkansas Children’s Hospital due to a bump on his head. Doctors at the hospital discovered

 that he had a bilateral skull fracture, a subdural hematoma, and bruising on his face and

 hands. Doctors also discovered that B.N. had older injuries, including rib fractures that dated

 back three to six weeks. The circuit court issued an order for emergency custody on October
                                 Cite as 2017 Ark. App. 454

17, 2016. In the court’s probable-cause order, entered on October 19, 2016, it ordered

appellant to have no contact or visitation with B.N.

       The court entered an adjudication and disposition order on December 27, 2016,

finding beyond a reasonable doubt that B.N. was dependent-neglected as a result of neglect,

physical abuse, and parental unfitness. The court specifically found by clear and convincing

evidence that appellant had caused the injuries to B.N. Finally, the court found by clear

and convincing evidence that appellant had subjected B.N. to aggravated circumstances.

The court set the goal of the case as reunification with a concurrent goal of adoption.

       Appellant’s sole point on appeal is that the court erred in finding aggravated

circumstances where DHS did not file any pleadings alleging aggravated circumstances and,

thus, that she was not on notice that she needed to defend against such a finding. She alleges

that this violated her right to due process.

       We have held in termination cases that due process demands that a parent be notified

of the grounds that may constitute a basis for termination; at a minimum, it requires notice

reasonably calculated to afford a natural parent the opportunity to be heard prior to

termination of his or her parental rights. Dornan v. Ark. Dep’t of Human Servs., 2014 Ark.

App. 355, at 16 (citing Jackson v. Ark. Dep’t of Human Servs., 2013 Ark. App. 411, 429 Ark.

App. 276 (reversing because Jackson was not placed on notice that he must defend against

a particular ground on which the circuit court based termination: the department never

specifically argued that the circuit court should rely on the ground, the circuit court took

the matter under advisement without ruling from the bench, and the first specific mention

of this ground was in the circuit court’s order terminating parental rights)). The


                                               2
                                 Cite as 2017 Ark. App. 454

dependency-neglect statute governing requests for “no reunification services” also requires

the motion requesting the hearing to “identify sufficient facts and grounds in sufficient detail

to put the defendant on notice as to the basis of the motion.” Ark. Code Ann. § 9-27-365

(Repl. 2015) (emphasis added). Although the order appealed from in this case was neither

an order of termination nor an order for no reunification services, the proceedings and

orders pertaining to the termination of parental rights “build on one another,” and the

findings of previous hearings are elements of subsequent hearings. Neves da Rocha v. Ark.

Dep’t of Human Servs., 93 Ark. App. 386, 393, 219 S.W.3d 660, 664 (2005).

       The focus of an adjudication hearing is on the child, not the parent. Seago v. Ark.

Dep’t of Human Servs., 2009 Ark. App. 767, at 28, 360 S.W.3d 733, 747. At this stage of a

proceeding, the juvenile code is concerned with whether the child is dependent-neglected.

Id. An adjudication of dependency-neglect occurs without reference to which parent

committed the acts or omissions leading to the adjudication; the juvenile is simply

dependent-neglected. Id. In the case at bar, the petition for emergency custody and

dependency-neglect did not specifically allege aggravated circumstances, but DHS’s

evidence at the adjudication hearing suggested that B.N.’s injuries were attributable to

appellant. Testimony was introduced that criminal charges were pending against appellant

for first-degree domestic battery as a result of an investigation into B.N.’s injuries; that

appellant had signed a confession admitting to actions that might have injured B.N.; and

that there had been a true finding issued against appellant with B.N. as the victim “for cuts,

bruises, welts, bone fracture, throwing and striking, brain damage, and skull fracture.”

Appellant’s attorney began her closing argument to the court with the following statement:


                                               3
                                  Cite as 2017 Ark. App. 454

“We can’t obviously deny the child was injured, but we do deny that he was injured at the

hand of Gabrielle Potterton.” She concluded her argument as follows: “So we would ask

that the court, of course, follow the recommendations of DHS, but to not find that the

mother committed these acts in the adjudication order, and let the criminal action handle

that matter.”

       The court then issued oral rulings, which included the following statements: “And,

Mom, I don’t have to wait for your criminal case to find by clear and convincing evidence

that you’ve subjected your child to aggravated circumstances. No doubt in my mind that

you did. Clear and convincing evidence I find that you, ma’am, caused the skull fractures

to his head.” Appellant did not object. And when, at the conclusion of the hearing, the

court asked if appellant “had anything else,” appellant’s attorney said, “No, Your Honor.”

       Because appellant failed to raise or develop this issue in the circuit court, and noting

particularly her failure to object to the court’s clear finding of aggravated circumstances at

the adjudication hearing, we hold that appellant’s argument is not preserved for appeal. 1 It

is well settled that with the notable exception of matters involving subject-matter

jurisdiction, we will not consider issues raised for the first time on appeal, even when the

issue is a matter of constitutional magnitude. Maxwell v. Ark. Dep’t of Human Servs., 90 Ark.

App. 223, 234, 205 S.W.3d 801, 808 (2005); see also Walters v. Ark. Dep’t of Human Servs.,

77 Ark. App. 191, 72 S.W.3d 533 (2002) (holding that failure to raise the challenge below




       1
         Unlike in this case, in Jackson, supra, the court’s order terminating parental rights was
the first time the ground relied on in that case was ever mentioned.

                                                4
                                 Cite as 2017 Ark. App. 454

is fatal to the appellate court’s consideration on appeal; even constitutional issues will not be

considered when raised for the first time on appeal).

       Affirmed.

       WHITEAKER and BROWN, JJ., agree.

       Dusti Standridge, for appellant.

       Mary Goff, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                               5